HEALY, Circuit Judge
(concurring).
I agree with the result of the main opinion and for the most part with what is said in it.
There is, however, no occasion for making a mystery out of the action taken below. The trial court set aside its original judgment in this and in certain companion cases because of the belief that fraud, or imposition amounting to fraud, had probably been practiced upon it and upon the United States at the time those judgments were entered. The ensuing jury trials appear not to have borne out this belief, • In this and in some of the companion cases the verdicts were for somewhat lesser amounts than originally awarded. In others the awards appear to have been larger than before. These discrepancies proved nothing except that honest differences of opinion as to values are possible of occurrence.
I am not prepared to say that under no circumstances are the district courts without power and authority to take action of the sort taken here — even after the expiration of the term. But I do agree that under no circumstances may they take such action without a tangible showing in support of it and without giving the judgment holder an opportunity to be heard. Had this course been pursued in the present instance it seems unlikely that the original judgments would have been disturbed.